Citation Nr: 1540197	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran injured his back in service and has continued to suffer from back problems since his active military service.

2.  The Veteran has been diagnosed with bilateral radiculopathy affecting the sciatic nerve distribution secondary to his lumbar spondylitis and intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In the instant case, the Veteran is seeking entitlement to service connection for a lumbar spine disability with radiculopathy.  The Veteran has been diagnosed with lumbar spondylitis, intervertebral disc syndrome, and bilateral radiculopathy in the sciatic nerve distribution.  X-rays show degenerative changes to the lumbar spine, as well as an old compression fracture.  At issue is whether his current disabilities are related to service.

The Veteran's service treatment records, including his June 1970 separation physical, are negative for any treatment for a back condition or injury.  However, the Veteran has testified that he injured his back on several occasions during his deployment in Vietnam: once when the bunker he was in exploded and another time when he fell shortly before his deployment ended.  He claims that he has experienced problems with his back since that time, which have gradually worsened.  The Veteran's spouse has submitted a statement noting that the Veteran told her of these injuries after they happened and that he has suffered from back problems since his military service.  The Veteran's former commanding office in Vietnam, J.H., also submitted a statement corroborating that the Veteran suffered a fall shortly before he left Vietnam.  J.H. admitted that he was unaware of the extent of the Veteran's injuries, but observed that because the Veteran was scheduled to return home soon, he had a strong incentive to minimize any injuries to avoid any delays in his departure.  

While current medical records document a long history of low back pain, they are negative for any determination of the condition's etiology.  The Veteran was afforded a VA examination of his lumbar spine in October 2013, but the examiner offered no opinion concerning the etiology of the Veteran's claimed conditions.  

The Board finds the Veteran's testimony describing his in-service injuries and subsequent history of back problems to be credible and absent medical evidence establishing an alternative cause of the Veteran's current low back disability, entitlement to service connection for a lumbar spine disability and radiculopathy of the bilateral lower extremities is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for lumbar spondylitis and intervertebral disc syndrome is granted.

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


